CONSULTING AGREEMENT



 

This Consulting Agreement (the "Agreement") made and entered into as of the 17th
day of November 2005 (the "Approval Date") by and between Oxis International,
Inc. (the "Company" or "OXIS") and NW Medical Research Partners, Inc., the sole
member and manager of which company is Marvin S. Hausman, M.D. (the
"Consultant"), with an retroactive effective date of October 1, 2005 (the
"Effective Date") in recognition of the Consultant's prior uncompensated
services to the Company.

WHEREAS, the Consultant Marvin Hausman, M.D. is presently the Chairman of the
Board of Directors of the Company and is the interim Chief Financial Officer;
and

WHEREAS

, the Consultant has previously served as interim CEO of the Company and has
previously provided consulting services to the Company for which he has not been
compensated; and



WHEREAS, the Board of Directors of the Company has approved this Consulting
Agreement on the Approval Date; and

WHEREAS, the Company desires to retain the Consultant and the Consultant desires
to be retained by the Company, all pursuant to the terms and conditions
hereinafter set forth;



NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:



Retention of Consultant.

The Company agrees and does hereby retain, as of the Effective Date, the
Consultant pursuant to the terms set forth herein. The Consultant does hereby
accept such retention, subject to and upon the terms and conditions hereinafter
set forth.



Duties of Consultant.

The Company hereby retains the Consultant to perform consulting services
including but not limited to: (1) advise the Company, upon request of the OXIS
Chief Executive Officer ("CEO"), on issues concerning licensing of intellectual
property, development of potential products, and financing activities, and (2)
other general consulting advice as may be required. The Consultant will report
to the OXIS CEO.





Compensation.

In consideration for the services to be performed by the Consultant as
specifically requested by the Company, the Company agrees to and shall pay the
Consultant compensation as follows:





(a) monthly compensation in the amount of $5,000 payable in equal installments
bi-monthly on the 15th and the last day of each month; and



(b) for any hours that Consultant works performing Consulting Service pursuant
to this Agreement in addition to 20 hours per month, he will be paid hourly
compensation in the amount of $500 per hour, payable monthly upon receipt of
invoice statements from Consultant. Any hours billed for consulting services
above 40 hours per month shall be pre-approved by the CEO of the Company, and
may not exceed 50 hours per month; and



(c) the Board of Directors of the Company has approved the grant to the
Consultant of a non-statutory stock option to purchase 108,000 shares of common
stock of the Company at an exercise price of $0.37 per share under the Company's
2003 Stock Incentive Plan ("Option Plan) in the amount of 15,000 shares of
Common Stock of the Company. The options will expire on the 10th anniversary of
the date of grant. The options shall vest over the term of this Consulting
Agreement at a rate of 9,000 per month and all vested options will remain
exercisable for a period of two years following any termination of this
Agreement.



4. Exercisability of Other Options. The consulting arrangement pursuant to this
Agreement will be deemed consulting services with OXIS for purposes of the OXIS
2003 Stock Incentive Plan concerning the continuing exercisability of the
Consultant's existing vested stock options.



5. Reimbursement of Expenses. The Company will reimburse Consultant for all
reasonable out-of-pocket expenses incurred by Consultant in connection with the
furnishing of services under this Agreement. This provision is not intended to
include office supplies, but may include, but is not limited to, long distance
phone charges and travel expenses. All travel billed to the Company shall be
pre-approved by the CEO of the Company.



6. Reimbursement of Healthcare Insurance Expenses. The Consultant will be
reimbursed for healthcare insurance consistent with the benefits currently
available to OXIS employees. Upon any termination of this Agreement the
Consultant will continue to be reimbursed for healthcare insurance coverage
consistent with that available to OXIS employees under the OXIS medical and
health plans in accordance with COBRA rules and regulations following the
cancellation date (including any period as may be required by law), provided
that reimbursement for healthcare insurance coverage will end if the Consultant
obtains comparable coverage from other employment or otherwise would cease to be
eligible for COBRA benefits as if he was an OXIS employee.

7. Status of Consultant as an Independent Contractor. The Consultant is retained
only for the purposes and to the extent set forth herein and the Consultant's
relationship to the Company during the term of this Agreement shall be that of
an independent contractor, and nothing in this Agreement shall be construed as
equating Consultant as an employee of the Company. Other than reimbursement for
healthcare insurance as specified in Section 5, Consultant is not entitled to
any medical coverage, life insurance, participation in the Company's savings
plan, or other benefits afforded to the Company's regular employees. Concerning
the performance of consulting services under this Agreement, Consultant has no
power or authority to act for, represent, or bind the Company or any company
affiliated with the Company in any manner. Further, nothing herein shall be
construed as establishing a joint venture or partnership between the Consultant
and the Company.



8. Term of Agreement. This Agreement shall terminate twelve (12) months from the
Effective Date of this Agreement. This Agreement will be renewed at the end of
the term, September 30, 2006, for an additional one year period if not cancelled
before September 1, 2006.



9. Termination of Agreement. Each of the parties hereto shall have the right to
terminate this Agreement by giving the other sixty (60) days prior written
notice. Upon termination, the Consultant will be paid any unpaid compensation or
expenses as per Sections 3 and 4 herein. Upon any termination of this Agreement
for any reason, Consultant shall deliver to Company within ten (10) days from
the effective date of termination of this Agreement:



Any property of Company (including any tangible expression of the Company's
Confidential Information (as defined below) in the possession or control of
Consultant; and



All work products, whether finished or unfinished, prepared or produced by
Consultant for the benefit of Company under this Agreement.



10. Confidentiality. By acceptance hereof, the Consultant expressly acknowledges
that the list of the Company's customers, its trade secrets, know-how, data,
marketing techniques, trademark and other confidential information pertaining to
the operations and business affairs of the Company (the "Confidential
Information") are valuable, special and unique assets of the Company. The
Consultant agrees that it shall not disclose any Confidential Information to any
person, firm, corporation, association or other entity, for any reason or
purpose whatsoever and that disclosure of Confidential Information would cause
irreparable injury to the Company.



For the purposes of this Agreement, Confidential Information shall not include
information that (i) is or becomes generally available to the public other than
as a result of a breach of this Agreement, (ii) was known to the receiving party
prior to its disclosure hereunder, (iii) becomes known or available to the
receiving party on a non-confidential basis and not in contravention of
applicable law from a source (other than a party hereunder) which represents
that it is entitled to disclosure such Confidential Information, or (iv) is
required to be disclosed by operation of law.



Notwithstanding the foregoing, if required pursuant to judicial or
administrative subpoena or process or other legal obligation to disclose any
Confidential Information, Consultant may make such disclosure only to the extent
required, in the opinion of counsel for Consultant, to comply with such subpoena
process or other obligation. Consultant shall, as promptly as possible and in
any event prior to the making of such disclosure, notify the Company of any such
subpoena, process or obligation and shall cooperate with the Company in seeking
a protective order or other means of protecting the confidentiality of the
Confidential Information.



11. Non-Competition, Inventions. Consultant agrees to sign the Non-Competition
and Inventions Agreement which is attached hereto as Exhibit A.



12. Notices. All notices and other communications which are required or
permitted hereunder shall be in writing and shall be delivered personally or
sent by air courier (e.g., Federal Express) or first class certified or
registered mail, postage prepaid, return receipt requested to the following
address:



If to Consultant:

If to the Company:

Marvin S. Hausman, M.D.

NW Medical Research Partners

P.O. Box 910

221 Ash Lake Road

Stevenson, WA 98648

Steven T. Guillen

President & Chief Executive Officer

OXIS International, Inc.

6040 N. Cutter Circle, Ste. 317

Portland, OR 97217



Either party may designate any other address to which notice shall be given, by
giving written notice to the other of such change of address in the manner
herein provided.



13. Governing Law. This Agreement has been made in the State of Oregon and shall
be construed and governed in accordance with the laws thereof.



14. Entire Agreement. This agreement contains the entire Agreement between the
parties with respect to the rendering of the services described herein and may
not be altered or modified, except in writing and signed by the party to be
charged thereby and supersedes any and all previous Agreements between the
parties with respect to the services.

15. Severability. If any provision of this Agreement, or part thereof, is held
to be unenforceable, the remainder of such provision of this Agreement, as the
case may be, shall nevertheless remain in full force and effect.



16. Assignment. This agreement may not be assigned by either of the parties
hereto without the prior written consent of the other party, provided, however,
that such prior written consent will not be necessary in the instance where the
Company is merged with and into another entity or the transfer occurs in
connection with sale of substantially all of the Company's assets.



17. Execution in Counterparts. This agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original agreement,
but all of which together shall constitute one and the same instrument.



18. Headings, Interpretation of Syntax. The headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement. All references made and pronouns used herein
shall be construed in the singular or plural, and in such gender, as the sense
and circumstances require.



IN WITNESS WHEREOF

, the parties have executed this Agreement as of the date first above written.





OXIS INTERNATIONAL, INC.

CONSULTANT

   

/s/ Steven T. Guillen

/s/ Marvin S. Hausman, M.D.

By: Steven T. Guillen

President & Chief Executive Officer

Marvin S. Hausman, M.D.

NW Medical Research Partners, Inc

